IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 48016

 STATE OF IDAHO,                                 )
                                                 )    Filed: May 7, 2021
        Plaintiff-Respondent,                    )
                                                 )    Melanie Gagnepain, Clerk
 v.                                              )
                                                 )    THIS IS AN UNPUBLISHED
 ALEXIS NEVAREZ YBARRA,                          )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
        Defendant-Appellant.                     )
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael P. Tribe, District Judge.

       Order denying I.C.R. 35 motion for credit for time served, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Alexis Nevarez Ybarra appeals from the district court’s order denying his I.C.R. 35 motion
for credit for time served. We affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       While awaiting sentencing in this case, Ybarra posted bond. Approximately three weeks
later, on July 24, 2019, Ybarra was arrested for unrelated charges in another case. On December 3,
2019, the district court entered judgment in this case, sentenced Ybarra, and awarded him 105 days
of credit for time served. Ybarra filed a motion for credit for time served, seeking an additional
132 days of credit based on his incarceration from the time of his unrelated arrest on July 24, 2019,
until judgment was entered in this case. The district court denied his motion. Ybarra appeals.



                                                 1
                                                 II.
                                   STANDARD OF REVIEW
       Whether a sentencing court has properly awarded credit for time served is a question of
law subject to free review. State v. Taylor, 160 Idaho 381, 384-85, 373 P.3d 699, 702-03 (2016);
State v. Vasquez, 142 Idaho 67, 68, 112 P.3d 1167, 1168 (Ct. App. 2005). We defer to the trial
court’s findings of fact unless those findings are unsupported by substantial and competent
evidence in the record and are therefore clearly erroneous. State v. Covert, 143 Idaho 169, 170,
139 P.3d 771, 772 (Ct. App. 2006).
                                                 III.
                                            ANALYSIS
       Mindful of I.C. § 18-309(1), Ybarra argues the district court erred in denying his motion
for credit for time served. The State responds that the district court correctly concluded that Ybarra
is not entitled to additional credit for the time spent incarcerated based on an unrelated arrest. We
hold that Ybarra has failed to show that the district court erred in denying his motion for credit for
time served.
       The awarding of credit for time served is governed by I.C. § 18-309. The language of I.C.
§ 18-309 is mandatory and requires that, in sentencing a criminal defendant or when considering
an I.C.R. 35(c) motion for credit for time served, the trial court give the appropriate credit for
prejudgment incarceration. State v. Moore, 156 Idaho 17, 20-21, 319 P.3d 501, 504-05 (Ct. App.
2014). To entitle the defendant to credit for time served, the prejudgment incarceration must be
“for the offense or an included offense for which the judgment was entered.” I.C. § 18-309(1). A
two-pronged test, if satisfied, mandates credit for time served under I.C. § 18-309:
       [F]irst, the defendant must have been incarcerated during the intervening period
       from when the arrest warrant was served [or the warrantless arrest occurred] and
       the judgment of conviction was entered; and second, putting aside any alternative
       reason for the defendant’s incarceration, the relevant offense must be one that
       provides a basis for the defendant’s incarceration.
State v. Brand, 162 Idaho 189, 192-93, 395 P.3d 809, 812-13 (2017).
       The district court concluded that Ybarra was not entitled to credit for time served after
being arrested in an unrelated case because, having posted bond, he was not being held for the
charges in this case. Ybarra has not challenged the district court’s factual findings. Because



                                                  2
Ybarra had posted bond in this case, and his bond was not revoked prior to judgment being entered,
his incarceration in an unrelated case was not based on the charges in this case. Thus, Ybarra
failed to satisfy the second prong of the Brand test. Ybarra essentially acknowledges as much by
noting he is mindful of both I.C. § 18-309 and the decision in Brand. As such, Ybarra has failed
to show the district court erred in denying his motion for credit for time served. See State v. Koivu,
152 Idaho 511, 518, 272 P.3d 483, 490 (2012) (following principle of stare decisis where there is
no showing that the prior decision is manifestly wrong, unwise, or unjust).
                                                 IV.
                                          CONCLUSION
       The district court did not err by denying Ybarra’s motion for credit for time spent
incarcerated in an unrelated case. Consequently, the district court’s order denying Ybarra’s motion
for credit for time served is affirmed.
       Judge GRATTON and Judge BRAILSFORD, CONCUR.




                                                  3